Citation Nr: 1141464	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic low back pain with slight narrowing of L5-S1.

2.  Entitlement to service connection for chronic low back pain with slight narrowing of L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1952 to April 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that declined to reopen the Veteran's previously denied claim of entitlement to service connection for chronic low back pain with slight narrowing of L5-S1 on the basis that new and material evidence had not been received.

In October 2011, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issue of entitlement to service connection for chronic low back pain with slight narrowing of L5-S1, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 decision, the Board determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a back condition had not been received.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final. 

2.  The additional evidence received since the earlier appeal is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 2004 Board decision that determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a back condition had not been received is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1100 (2011). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for chronic low back pain with slight narrowing of L5-S1.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist 

In light of the favorable disposition, limited to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic low back pain with slight narrowing of L5-S1, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required at this time.  The Board notes, as will be discussed below, that further assistance is necessary prior to the Board's review of the merits of the claim. 

New and Material Evidence

Service connection for a back condition was previously denied on the merits in an October 1985 rating decision.  The Veteran filed a claim of entitlement to service connection for a back injury in September 2002, and in January 2003, the RO in New Orleans, Louisiana, declined to reopen the Veteran's previously denied claim on the basis that new and material evidence had not been received.  The Veteran perfected his appeal of the January 2003 rating decision.  By an August 2004 Board decision, the Board determined that new and material evidence sufficient to reopen the Veteran's previously denied claim had not been received.  The claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed this application to reopen his claim in November 2007, in the form of a claim of entitlement to service connection for a back injury.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

It appears that the relevant evidence before VA at the time of the prior final decision in August 2004 consisted of the Veteran's claim and related statements, his available service treatment records, record of a VA examination, and his post-service private treatment records, including report of a VA examination conducted by his private physician.  The Board found that the Veteran's statements were similar to those made in support of his 1985 claim.  The Board also found that in 1985, there was no competent medical evidence of a current back disability, and since 1985, there remained no such evidence.  Thus, the Board, in its August 2004 final decision, concluded that new and material evidence had not been submitted since the 1985 rating decision and the claim was not reopened.  

Newly received evidence includes the Veteran's statements, including those rendered before the Board in October 2011, information from the National Personnel Records Center (NPRC), and updated post-service VA treatment records.  In this regard, there is an envelope of service personnel records associated with the claims file.  The envelope is not date-stamped and appears, physically, in chronological order subsequent to the Board's August 2004 decision.  The Veteran's service personnel records, however, are not relevant to the present appeal and thus do not warrant reconsideration without regard to the previous final denial.  38 C.F.R. § 3.156(c) (2011). 

The Board finds that the evidence as to the Veteran's claim received since the last final decision is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, the etiology of the Veteran's current chronic low back pain with slight narrowing of L5-S1.  Specifically, the Veteran offered lay statements that he was injured on an additional occasion and that he was denied treatment for such during active service.  
 
Accordingly, new and material evidence as to the Veteran's claim of entitlement to service connection for chronic low back pain with slight narrowing of L5-S1 has been received, and such claim is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

As the Board has determined that new and material evidence has been received as to the Veteran's claim, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, a letter dated in December 2007 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits.  However, as will be discussed below, further development is required prior to the Board's review of the merits of the claim. 


ORDER

The claim of entitlement to service connection for chronic low back pain with slight narrowing of L5-S1 is reopened, and to this extent only, the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claim. 

As a preliminary matter, the Board notes that the most recent VA treatment records are dated in March 2010.  There is no indication that the Veteran ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, a November 2002 internal document indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  There is no indication that VA sought evidence from the SSA in connection with the Veteran's claim.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claim, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Further, the Board notes that at the time of the Veteran's October 2011 Board hearing, he reported that he had private treatment at a medical facility in Tulane, Louisiana, prior to the time at which he sought VA treatment.  There is no indication that the Veteran, prior to his Board hearing, identified such a source of private treatment records.  On remand, the Veteran should be asked to identity the private treatment facility in Tulane, Louisiana, and such records should be sought.

The Veteran seeks service connection for his chronic low back pain with slight narrowing of L5-S1 on the basis that he injured his back during active service, on two occasions.  At the time of his October 2011 Board hearing, he asserted that he was using a trampoline in a gym during active duty and fell backwards.  He reported that he did not seek medical treatment at that time.  He reported that he injured his back again in Korea, while he was loading arms.  He reported that his commanding officer put him on lighter duty.  He reported that he had on-going back problems during service, without medical treatment, as he thought he wasn't hurt enough or in enough trouble to seek treatment.  He reported that he complained of back pain during treatment for his lost voice and was accused of wanting to get out of the service.  He reported that after service, he sought treatment for his back in 1969.  

The Veteran's service treatment records dated in October 1953 indicate that he underwent consultation by the Orthopedic Clinic.  The Veteran complained of strain to his low back since lifting some heavy material while on active duty.  He denied treatment for the same; and physical examination, including X-ray examination, revealed no back disability.  At the time of his separation from active service in April 1955, no back disability was noted subsequent to physical examination.

To date, no examiner has been asked to opine as to the relationship between the Veteran's chronic low back pain with slight narrowing of L5-S1 and his in-service back complaints.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.                   § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in New Orleans, Louisiana, dated from March 2010 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  

2.  Obtain and associate with the claims file all relevant records related to the Veteran's Social Security disability benefits claim, to include any treatment records upon which SSA based its decision.  Any and all responses, including negative responses from the SSA, must be properly documented in the claims file.  

3.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain his private treatment records from the private treatment provider in Tulane, Louisiana, that he described at the time of his October 2011 Board hearing.  Advise the Veteran that he may submit his private treatment records if he so chooses.  Obtain and associate with his claims file his private treatment records.  All communications with the Veteran and record of any attempt to obtain his private treatment records, including negative responses from the Veteran or any private treatment facility, must be properly documented in the claims file.  

4.  Schedule the Veteran for a VA examination to determine the etiology of any back disability found present.  The examiner must offer all related diagnoses and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's chronic low back pain with slight narrowing of L5-S1, as well as any other back disability found present, was incurred in service, or is otherwise related to service, specifically to include his in-service back complaints as recorded in October 1953.

In this regard, the examiner should consider the Veteran's lay statements regarding the in-service injuries wherein he fell from a trampoline and lifted heavy material during active service, and his statements of continuous symptoms of back problems after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

All indicated tests, including X-ray examinations, and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  A complete rationale should be provided for all opinions given.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

5.  After completion of the above and any additional notice or development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for chronic low back pain with slight narrowing of L5-S1.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


